Case 6:20-cv-00307-JCB-JDL Document 13 Filed 10/27/20 Page 1 of 1 PageID #: 38




                                   No. 6:20-cv-00307

                                    Cinque Ross,
                                      Plaintiff,
                                         v.
                                  Brandon T. Winn,
                                     Defendant.


                                       ORDER

                Plaintiff brought this suit pursuant to 42 U.S.C. § 1983, al-
            leging that the defendant—his court-appointed attorney—re-
            fused to file a speedy trial motion in plaintiff’s pending state
            criminal case. See Doc. 1. The case was referred to United
            States Magistrate Judge John D. Love. Doc. 2.
                The magistrate judge issued a report and recommendation
            (Doc. 11) that the amended complaint be dismissed with prej-
            udice as frivolous and for failure to state a claim upon which
            relief may be granted pursuant to 28 U.S.C. § 1915A(b)(1).
            Plaintiff did not object to the report and recommendation.
            Finding no clear error, abuse of discretion, or legal conclu-
            sions contrary to law, the court accepts the report and recom-
            mendation. For the reasons stated in the magistrate judge’s
            report and recommendation, plaintiff’s claims against de-
            fendant are dismissed with prejudice as frivolous and for
            failure to state a claim upon which relief may be granted pur-
            suant to 28 U.S.C. § 1915A(b)(1).
                                 So ordered by the court on October 27, 2020.



                                               J. C AMPBELL B ARKER
                                             United States District Judge
